On Motion to Dismiss.
PER CURIAM.
The Attorney General, setting forth correctly that the appeal was taken on the 3d day of May, 1905, whilst the court was not in session, and that the court had adjourned sine die on the 29th of the month preceding, moves to dismiss the appeal.
The defendant has three days within which to move for an appeal. He was not allowed the time required. He properly applied for the appeal within the three days. The court, under the Constitution, is ordered to hold continuous sessions. The order of appeal could be entered during its session within the time mentioned.
It is for the purpose of the appeal, and in order to lessen the time within which he may appeal, taken during one of the days of the continuous session.
The writer of the opinion infra entertains different views as relates to this motion, and thinks that the motion should always be made before adjournment.
Motion to dismiss is overruled.